                IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF KANSAS



JOSEPH JOHN SHIPPS,

                           Plaintiff,

          v.                                    CASE NO. 19-3223-SAC

DAVID GROVES, et al.,

                           Defendants.


                         ORDER OF DISMISSAL

     This matter is a civil rights action filed by a prisoner. On

December 20, 2019, the Court entered an Order to Show Cause (OSC)

granting plaintiff to and including January 21, 2020, to show why this

matter should not be dismissed for failure to state a claim for relief.

The copy of that order was returned as undeliverable on January 2,

2020. On January 3, 2020, the Court entered a second Order to Show

Cause directing plaintiff to show why this matter should not be

dismissed due to his failure to notify the clerk of the court of his

current address. Plaintiff has not responded.
     Rule 41(b) of the Federal Rules of Civil Procedure “authorizes

a district court, upon a defendant’s motion, to order the dismissal

of an action for failure to prosecute or for failure to comply with

the Federal Rules of Civil Procedure or ‘a court order.’” Young v.

U.S., 316 F. App'x 764, 771 (10th Cir. 2009)(citing Fed. R. Civ.

P. 41(b)). “This rule has been interpreted as permitting district

courts to dismiss actions sua sponte when one of these conditions is
met.” Id. (citing Link v. Wabash R.R. Co., 370 U.S. 626, 630–31

(1962); Olsen v. Mapes, 333 F.3d 1199, 1204 n.3 (10th Cir. 2003)).

“In addition, it is well established in this circuit that a district
court is not obligated to follow any particular procedures when

dismissing an action without prejudice under Rule 41(b).” Young,

316 F. App'x at 771–72 (citations omitted).

     Because plaintiff has filed no response to the orders of the Court

and because he has not provided a current address to the clerk of the

court, this matter will be dismissed for lack of prosecution.

     IT IS, THEREFORE, BY THE COURT ORDERED this matter is dismissed

for lack of prosecution.

     IT IS SO ORDERED.

     DATED:   This 22nd day of January, 2020, at Topeka, Kansas.



                                S/ Sam A. Crow
                                SAM A. CROW
                                U.S. Senior District Judge
